Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000797
                                                      05-OCT-2012
                                                      12:50 PM




                        NO. SCPW-12-0000797


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                 CLIFTON M. HASEGAWA, Petitioner,


                                vs.


      DAVID M. LOUIE, in his official capacity as Attorney
 General of the State of Hawai'i; JOHN F. MOLAY, in his official
     capacity as Deputy Attorney General, State of Hawai'i,
and CARON M. INAGAKI, in her official capacity as Deputy Attorney
             General, State of Hawai'i, Respondents.


                        ORIGINAL PROCEEDING


            ORDER DENYING PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


           Upon consideration of petitioner Clifton Hasegawa’s

August 29, 2012 e-mail to the Chief Justice, which was filed as a

petition for a writ of mandamus on September 19, 2012, and the

record, it appears that petitioner fails to demonstrate a clear

and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested

action.   Petitioner, therefore, is not entitled to mandamus

relief.   See Kema v. Gaddis, 91 Hawai'i 200, 204, 982 P.2d 334,

338 (1999) (A writ of mandamus is an extraordinary remedy that
will not issue unless the petitioner demonstrates a clear and


indisputable right to relief and a lack of alternative means to


redress adequately the alleged wrong or obtain the requested


action).   Accordingly,


           IT IS HEREBY ORDERED that the clerk of the appellate


court shall process the petition for a writ mandamus without


payment of the filing fee.


           IT IS FURTHER ORDERED that the petition is denied.


           IT IS FINALLY ORDERED that petitioner is directed to


comply with the applicable court rules for filing documents in


this court.   This court will not file any further documents


submitted by petitioner by e-mail. 


           DATED: Honolulu, Hawai'i, October 5, 2012.

                               /s/ Mark E. Recktenwald


                               /s/ Paula A. Nakayama


                               /s/ Simeon R. Acoba, Jr.


                               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack





                                -2­